


Exhibit 10.12
 


 
PURCHASE AND SALE AGREEMENT
 


 
by and between
 


 
SELECT RESOURCES CORPORATION, INC.
 


 
and
 


 
COLUMBIA RIVER CARBONATES
 


 


 


 
Dated as of December 21, 2010
 


 


 

 
 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS


ARTICLE 1                       Definitions


Section 1.01                           Defined terms


Affiliate
Agreement
Assets
Assumed Liabilities
Assignment of Tidelands Lease ADL-106300
Bill of Sale, Assignment, and Assumption Agreement
Business Day
Calder Mine Business
Certificates of Title
Closing
Closing Date
Code
Deed of Trust
Diesel Spills
Employee Plans
Encumbrance
Environmental Laws
Equipment, Fixtures, and Inventories
ERISA
Governmental Authority
Hazardous Material
Information
Knowledge
Legal Requirements
Letter Agreement
Occupational Safety and Health Laws
Operative Documents
Party; Parties
Permits
Permitted Encumbrances
Person
Personal Property
Preliminary Commitment for Title Insurance
Promissory Note
Purchase Price
Purchaser
Real Property
Release

i 
 

--------------------------------------------------------------------------------

 

Retained Liabilities
Seacal                                                                                                                             
Sealaska
Seller
Taxes
Tidelands Lease ADL-106300
WARN Act
Warranty Deed


Section 1.02                           Construction


ARTICLE 2                       Sale and Purchase


Section 2.01                           Sale and Purchase of Assets
Section 2.02                           Excluded Assets
Section 2.03                           Purchase Price
Section 2.04                           Payment of Purchase Price
Section 2.05                           Liabilities
Section 2.06                           Allocation of Purchase Price


ARTICLE 3                       Representations and Warranties of Seller


Section 3.01                           Organizational Status; Power and
Authority
Section 3.02                           Duly Executed
Section 3.03                           No Breach, Etc.
Section 3.04                           Litigation
Section 3.05                           Changes, Etc.
Section 3.06                           Title to Assets
Section 3.07                           Inclusiveness of Assets
Section 3.08                           Certain Operational and Regulatory
Matters
Section 3.09                           Brokers


ARTICLE 4                       Representations and Warranties of Purchaser


Section 4.01                           Organizational Status; Power and
Authority
Section 4.02                           Duly Executed
Section 4.03                           Financial Arrangements of Purchaser
Section 4.04                           Brokers
Section 4.05                           Due Diligence


ARTICLE 5                       Certain Covenants of the Parties


Section 5.01                           Obligations of Seller Prior To Closing
Section 5.02                           Obligations of Parties Following Closing

ii 
 

--------------------------------------------------------------------------------

 



ARTICLE 6                       Conditions Precedent


Section 6.01                           Closing Conditions
Section 6.02                           Conditions To Obligations of Purchaser
Section 6.03                           Conditions To Obligations of Seller


ARTICLE 7                       Closing


Section 7.01                           Closing


ARTICLE 8                       Termination Prior To Completion of Closing


Section 8.01                           Generally
Section 8.02                           Effect of Termination


ARTICLE 9                       Indemnification; Disclaimer


Section 9.01                           Indemnification
Section 9.02                           Disclaimer


ARTICLE 10                       Default After Closing


Section 10.01                           Default


ARTICLE 11                       [INTENTIONALLY LEFT BLANK]


ARTICLE 12                       Miscellaneous


Section 12.01                           Entire Agreement
Section 12.02                           Modification
Section 12.03                           Extension and Waiver
Section 12.04                           Further Actions
Section 12.05                           Notices
Section 12.06                           Assignment
Section 12.07                           No Third Party Beneficiaries
Section 12.08                           Counterparts
Section 12.09                           Applicable Law
Section 12.10                           Survival
Section 12.11                           Facsimile and Other Signatures



iii 
 

--------------------------------------------------------------------------------

 
 
EXHIBITS, SCHEDULES, and APPENDICES


Exhibit A                Real Property
Exhibit B                Personal Property


Schedule 1:     Certain Equipment, Fixtures, and Inventories


Exhibit C                 Warranty Deed
Exhibit D                 Assignment of Tidelands Lease ADL-106300
Exhibit E                  Bill of Sale, Assignment, and Assumption Agreement
Exhibit F                  Certificates of Title


Appendix 1:            Letter Agreement among Seller and Prior Owners
 
Appendix 2:            Ketchikan Title Agency, Inc.--Preliminary Commitment foir
Title Insurance Order No. 28195
 
Appendix 3:            Copies of all documents relating to DEC File 1545.38.001
(Contaminated Sites Program Database Reckey 2004130124601)


 


 




 
 
 

iv 
 

--------------------------------------------------------------------------------

 

PURCHASE AND SALE AGREEMENT
 
THIS PURCHASE AND SALE AGREEMENT (this “Agreement”), effective as of
December 21, 2010, by and between SELECT RESOURCES CORPORATION, INC. (“Seller”),
a Delaware corporation, and COLUMBIA RIVER CARBONATES, a general partnership
(“Purchaser”).
 
WITNESSETH:
 
WHEREAS, Seller owns the “Assets” (as defined below), subject to (1) certain
rights of SEALASKA CORPORATION (“Sealaska”), an Alaska regional Native
corporation, and SEACAL, LLC (“Seacal”), an Alaska limited liability company,
(Sealaska and Seacal jointly and severally are referred to herein as “Prior
Owners”) that are the subject of the “Letter Agreement” (as defined below) among
Seller and Prior Owners, and (2) the “Deed of Trust” (as defined below) in favor
of Sealaska securing the “Promissory Note” (as defined below) on which
$1,000,000 remains owing; and
 
WHEREAS, Prior Owners have agreed pursuant to the Letter Agreement to reconvey
and release all such rights and the Deed of Trust upon receipt of payment in
full of the $1,000,000 that remains due and owing under the Promissory Note; and
 
WHEREAS, Seller desires to sell, and Purchaser desires to purchase, the Assets
pursuant to, in accordance with, and in all respects subject to the provisions
of this Agreement,
 
NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and adequacy of which are hereby acknowledged, the
parties hereby agree as follows:
 
ARTICLE 1
 
Definitions
 
Section 1.01     Defined terms. As used herein, the following terms have the
following meanings:
 
“Affiliate” means, (i) with respect to Seller, any other Person that directly or
indirectly, through one or more intermediaries, controls, is controlled by, or
is under common control with Select Resources Corporation, Inc. or Tri-Valley
Corporation, Inc. (a Delaware corporation that is the parent corporation of
Select Resources Corporation, Inc.), and (ii) with respect to Purchaser, any
other Person that directly or indirectly, through one or more intermediaries,
controls, is controlled by, or is under common control with Bleeck Management,
Inc. (an Oregon corporation) or Northwest Carbonates, Inc. (a Delaware
corporation). For the purpose of this definition, “control,” when used with
respect to any specified Person, means the possession of the power to direct the
management or policies of the specified Person, directly or indirectly, whether
through the ownership of voting securities, partnership, or limited liability
company interests, by contract, or otherwise.
 

AGREEMENT—Page 1 


 
 

--------------------------------------------------------------------------------

 

“Agreement” means this Purchase and Sale Agreement, as the same may be amended
or modified in writing by the Parties from time to time.
 
“Assets” means the Real Property and the Personal Property.
 
“Assignment of Tidelands Lease ADL-106300” means an assignment in the form of
Exhibit D, to be executed and acknowledged by Seller and Purchaser, and
delivered by Seller to Purchaser, pursuant to Sections 7.01(a)(2) and
7.01(b)(2).
 
“Assumed Liabilities” means those liabilities assumed pursuant to
Section 2.05(a).
 
“Bill of Sale, Assignment, and Assumption Agreement” means a Bill of Sale,
Assignment, and Assumption Agreement in the form of Exhibit E, to be executed
and acknowledged by Seller and Purchaser, and delivered by Seller to Purchaser,
pursuant to Sections 7.01(a)(3) and 7.01(b)(3).
 
“Business Day” means any day except Saturday, Sunday, and any other day on which
banking institutions located in Bakersfield, California, are required or
authorized to close.
 
“Calder Mine Business” means the business of owning and operating the Assets.
 
“Certificates of Title” means the Certificates of Title issued for those items
of Personal Property for which a certificate of title has been issued by the
State of Alaska Department of Motor Vehicles pursuant to AS 28.10.201-28.10.401
(2004) (copies of all of which certificates are attached hereto as Exhibit F),
the applications for transfer of which are to be executed, acknowledged, and
delivered by Seller pursuant to Sections 7.01(a)(4) and 7.01(b)(4).
 
“Closing” is defined in Section 7.01.
 
“Closing Date” is the date on which Closing is completed.
 
“Code” means the Internal Revenue Code of 1986, as amended.
 
“Deed of Trust” means the deed of trust and security agreement referred to in
the Letter Agreement.
 
“Diesel Spills” means the Releases of diesel fuel described in the documents
attached hereto as Appendix 3.
 
“Employee Plans” means all “employee benefit plans” as defined by Section 3(3)
of ERISA, all specified fringe benefit plans as defined in Section 6039D of the
Code, and all other bonus, incentive-compensation, deferred-compensation,
profit-sharing, stock-option, stock-appreciation-right, stock-bonus,
stock-purchase, employee-stock-ownership, savings, severance, change-in-control,
supplemental-unemployment, layoff, salary-continuation, retirement, pension,
health, life-insurance, disability, accident,
 

AGREEMENT—Page 2


 
 

--------------------------------------------------------------------------------

 

group-insurance, vacation, holiday, sick-leave, fringe-benefit, or welfare plan,
and any other employee compensation or benefit plan, agreement, policy,
practice, commitment, contract, or understanding (whether qualified or
nonqualified, currently effective or terminated, written or unwritten) and any
trust, escrow, or other agreement related thereto that (i) is maintained or
contributed to by Seller or any other corporation or trade or business
controlled by, controlling, or under common control with Seller (within the
meaning of Section 414 of the Code or Section 4001(a)(14) or 4001(b) of ERISA)
(“ERISA Affiliate”) or has been maintained or contributed to in the last six (6)
years by Seller or any ERISA Affiliate, or with respect to which Seller or any
ERISA Affiliate has or may have any liability, and (ii) provides benefits or
describes policies or procedures applicable to any current or former director,
officer, employee, or service provider of Seller or any ERISA Affiliate, or the
dependents of any thereof, regardless of how (or whether) liabilities for the
provision of benefits are accrued or assets are acquired or dedicated with
respect to the funding thereof.
 
“Encumbrance” means any deed of trust, mortgage, pledge, restriction on
transfer, assessment, security interest, lien, adverse claim, levy, charge, or
other legal or equitable encumbrance of any kind.
 
“Environmental Laws” means any and all Legal Requirements (including common law)
pertaining to the protection of human health (as it relates to exposure to
Hazardous Materials), the environment (including, without limitation, any
generation, use, storage, treatment, Release, or threatened Release of Hazardous
Materials into the indoor or outdoor environment), wildlife or natural resources
that is in effect in any and all jurisdictions in which Seller is conducting or
at any time has conducted business or where the Assets are located, and any
binding judicial or administrative interpretation (including, but not limited
to, any judicial or administrative order, consent decree, judgment or
settlement) thereof, including, without limitation, the Clean Air Act, as
amended, the Federal Water Pollution Control Act, as amended, the Rivers and
Harbors Act of 1899, as amended, the Oil Pollution Act of 1990, as amended, the
Safe Drinking Water Act, as amended, the Comprehensive Environmental Response,
Compensation and Liability Act, as amended, the Superfund Amendments and
Reauthorization Act of 1986, as amended, the Resource Conservation and Recovery
Act, as amended, the Hazardous and Solid Waste Amendments Act of 1984, as
amended, the Toxic Substances Control Act, as amended, the Occupational Safety
and Health Act, as amended, the Hazardous Materials Transportation Act, as
amended, and AS 46.03.822 (2004), as amended.
 
“Equipment, Fixtures, and Inventories” means all buildings, structures, plants,
processing facilities, installed equipment, office trailers, office equipment,
trailer camps, furnishings, kitchen facilities, pipelines, electric power
equipment and facilities, telecommunications equipment and facilities, fuel
tanks, waste facilities, docks, mining equipment, crushers, conveyors, trucks,
vans, hoppers, trailers, all-terrain vehicles, and other items as are affixed to
or situated upon the Real Property or Tidelands Lease ADL-106300 at Closing (but
including wherever situated the items described on Schedule 1 attached to
 

AGREEMENT—Page 3


 
 

--------------------------------------------------------------------------------

 

Exhibit B), together with (1) all fuel, tools, and parts held by Seller for or
in connection with any of the foregoing, (2) all warranties (if any) and
software licenses (if any) respecting any of the foregoing, and (3) all
extracted rock or rock products that have been severed from the Real Property
and that remain situated on the Real Property or Tidelands Lease ADL-106300 or
in storage at Craig Storage on Prince of Wales Island at Closing.
 
“ERISA” means the Employee Retirement Income Security Act of 1974.
 
“Governmental Authority” means any federal, state, local, foreign or other
government, any governmental, regulatory, judicial or administrative agency,
bureau, commission, body or other authority exercising or entitled to exercise
any administrative, executive, judicial, legislative, police, regulatory or
taxing authority or power, or any court or governmental tribunal, but does not
include Purchaser, Seller, any Affiliates thereof, or any of their respective
successors-in-interest.
 
“Hazardous Material” means any substance, material, or waste that, in such
quantity or concentration, is or will be regulated under or pursuant to any
Environmental Law as hazardous, toxic, a pollutant, contaminant, solid waste, or
words of similar meaning, including but not limited to petroleum, petroleum
products, petroleum hydrocarbons, petroleum by-products, crude oil and any
components, fractions, or derivatives thereof, methyl tertiary butyl ether,
ammonia, asbestos or material containing or presumed to contain asbestos, urea
formaldehyde, polychlorinated biphenyls, and other halogenated hydrocarbon
compounds.
 
“Information” means all of the drill core, rock samples, data, maps, files, and
records (whether in written, tabular, electronic, photographic, or other form
and wherever situated) relating to any or all of the following: the geology of
the Real Property or adjoining or nearby lands; the sampling, drilling, mapping,
or other analysis (whether of a geologic, chemical, metallurgical, physical,
engineering, environmental, or other nature or type) of the Real Property or
adjoining or nearby lands, or of samples obtained therefrom; identification or
calculation of reserves or resources; engineering associated with the Assets or
the Calder Mine Business; construction of improvements on the Real Property or
Tidelands Lease ADL-106300 or otherwise for or in connection with the Calder
Mine Business; acquisition and maintenance of title to the Real Property;
purchase, operation, maintenance, repair, and replacement of the Equipment,
Fixtures, and Inventories; acquisition of, and compliance or noncompliance with,
all Permits; the mining, processing, transport, shipping, marketing, and sale of
minerals or mineral products derived from the Real Property; and the conduct of
reclamation or remediation activities in connection with the Calder Mine
Business; excluding, however, (a) any and all emails sent or received by Seller
respecting the Assets or the Calder Mine Business and (b) any and all
confidential and proprietary reports of Seller respecting the Assets or the
Calder Mine Business.
 

AGREEMENT—Page 4


 
 

--------------------------------------------------------------------------------

 

“Knowledge”, when used in the phrases “to Seller’s Knowledge,” “to the Knowledge
of Seller” or similar phrases with respect to Seller, means, and shall be
limited to, the actual knowledge of the executive officer of Seller or the
senior employee of Seller who is responsible for the area of operation of Seller
to which such Person’s knowledge relates, and, when used in the phrases “to
Purchaser’s Knowledge,” “to the Knowledge of Purchaser” or similar phrases with
respect to Purchaser, means, and shall be limited to, the actual knowledge of
the executive officer of Purchaser or the senior employee of Purchaser who is
responsible for the area of operation of Purchaser to which such Person’s
knowledge relates.
 
“Legal Requirements” means any and all applicable (i) laws (common,
constitutional, statutory, and administrative, and including but not limited to
Environmental Laws), ordinances, regulations, judgments, orders, writs,
injunctions, and decrees of any Governmental Authority and (ii) contracts with
any Governmental Authority relating to compliance with matters described in (i)
above.
 
“Letter Agreement” means that certain letter agreement dated December 1, 2010,
among Seller and Prior Owners, a copy of which is attached hereto as Appendix 1.
 
“Occupational Safety and Health Laws” means any and all Legal Requirements
(including common law) designed to provide safe and healthful working conditions
and to reduce occupational safety and health hazards, including the Occupational
Safety and Health Act, the Mine Safety and Health Act, and any program, whether
governmental or private (such as those promulgated or sponsored by industry
associations and insurance companies), designed to provide safe and healthful
working conditions.
 
“Operative Documents” means this Agreement; the Warranty Deed; the Assignment of
Tidelands Lease ADL-106300; the Bill of Sale, Assignment, and Assumption
Agreement; and the applications for transfer of the Certificates of Title.
 
“Party” means Seller or Purchaser, as the context requires, and “Parties” means,
collectively, Seller and Purchaser.
 
“Permits” means any and all easements, permits, authorizations, determinations,
approvals, licenses, exemptions, variances, and orders that are currently in
effect and held by Seller in connection with the Assets or the Calder Mine
Business.
 
“Permitted Encumbrances” means, with reference to Seller or the Assets:
 
 
(a)
reservations, exceptions, exclusions and limitations set forth in any federal
patent, state patent, or other governmental conveyance issued for any of the
Real Property;

 
 
(b)
reservations, exceptions, exclusions and limitations set forth in Tidelands
Lease ADL-106300;

 

AGREEMENT—Page 5


 
 

--------------------------------------------------------------------------------

 

 
(c)
special exceptions enumerated in the Preliminary Commitment for Title Insurance;

 
 
(d)
liens for Taxes, assessments, and governmental charges not yet delinquent;

 
 
(e)
all Legal Requirements and rights of any Governmental Authority, both generally
and under any of the Permits (including but not necessarily limited to the right
to consent to any transfer of any of the Assets).

 
“Person” means an individual, corporation, limited liability company,
partnership, joint venture, bank, trust, unincorporated organization and/or a
government or any department or agency thereof or other entity of any kind.
 
“Personal Property” means all of the following: the Equipment, Fixtures, and
Inventories; the Information; the Permits; all rights to any and all proceeds of
condemnation or inverse condemnation of any of the Assets; all rights to any and
all insurance proceeds for any damage to or destruction or loss of any of the
Assets prior to Closing; and all claims of Seller against third parties relating
to any of the Assets (whether choate or inchoate, known or unknown, contingent
or noncontingent).
 
“Preliminary Commitment for Title Insurance” means that certain Preliminary
Commitment for Title Insurance, Order No. 28195, issued by Ketchikan Title
Agency, Inc., a copy of which is set out in Appendix 2.
 
“Prior Owners” means Sealaska and Seacal, jointly and severally.
 
“Promissory Note” means the promissory note referred to in the Letter Agreement.
 
“Purchase Price” is defined in Section 2.03.
 
“Purchaser” means Columbia River Carbonates, a general partnership, registered
and authorized to transact business in the State of Washington, between Bleeck
Management, Inc., an Oregon corporation authorized to transact business in
Alaska, and Northwest Carbonates, Inc., a Delaware corporation authorized to
transact business in Alaska.
 
“Real Property” means the real property described in Exhibit A.
 
“Release” means any depositing, spilling, leaking, pouring, emitting,
discarding, abandoning, emptying, discharging, migrating, injecting, escaping,
leaching, seeping, dumping, or disposing.
 
“Retained Liabilities” means those liabilities retained pursuant to
Section 2.05(b).
 
“Seacal” means Seacal, LLC, a single-member member-managed Alaska limited
liability company.
 

AGREEMENT—Page 6


 
 

--------------------------------------------------------------------------------

 

“Sealaska” means Sealaska Corporation, an Alaska regional Native corporation.
 
“Seller” means Select Resources Corporation, Inc., a Delaware corporation
authorized to transact business in Alaska.
 
“Taxes” means unclaimed property and escheat obligations, taxes, charges, fees,
levies, penalties or other assessments imposed by any Governmental Authority,
including but not limited to, income, excise, real or personal property, sales,
use, ad valorem, value added, environmental, transfer, franchise, payroll,
withholding, social security (or similar), gross receipts, license, severance,
fuel, production, transportation, stamp, occupation, employment, payroll,
unemployment, disability or other taxes, including any interest, penalties or
additions attributable thereto, whether disputed or not.
 
“Tidelands Lease ADL-106300” means that certain Tidelands Lease ADL-106300
effective June 1, 1999, and recorded on July 8, 1999, at Book 64, Pages 20-33,
Petersburg Recording District, as amended, or its equivalent.
 
“WARN Act” means the Worker Adjustment and Retraining Notification Act or any
similar state or local legal requirement.
 
“Warranty Deed” means a Statutory Warranty Deed in the form of Exhibit C, to be
executed, acknowledged, and delivered by Seller pursuant to Section 7.01(a)(1).
 
Section 1.02     Construction. As used in this Agreement: (a) the words
“hereof,” “herein,” and “hereunder” and derivative or similar words shall refer
to this entire Agreement and not to any particular provision of this Agreement;
(b) the terms “Article” or “Section” refer to the specified Article or Section
of this Agreement; (c) the terms defined in the singular shall have a comparable
meaning when used in the plural, and vice versa; (d) the terms “dollars” and “$”
shall mean United States dollars; and (e) unless otherwise specified, all
references in this Agreement to times of the day shall be to the time in
Ketchikan, Alaska  (the place of Closing). No provision of this Agreement will
be interpreted in favor of, or against, any Party by reason of the extent to
which any such Party or its counsel participated in the drafting thereof or by
reason of the extent to which any such provision is inconsistent with any prior
draft hereof or thereof.
 
ARTICLE 2
 
Sale and Purchase
 
Section 2.01     Sale and Purchase of Assets. Subject to all of the terms and
conditions of this Agreement, at the Closing Seller shall sell, transfer, and
deliver to Purchaser, and Purchaser (or its designee) shall purchase and accept
delivery from Seller of,
 
 
(a)
the Real Property, free and clear of all Encumbrances other than Permitted
Encumbrances, and

 

AGREEMENT—Page 7


 
 

--------------------------------------------------------------------------------

 

 
(b)
the Personal Property, free and clear of all Encumbrances other than Permitted
Encumbrances.

 
Section 2.02     Excluded Assets. The following assets of Seller are not part of
the sale and purchase contemplated hereunder, are excluded from the Assets, and
shall remain the property of Seller after the Closing:
 
 
(a)
all cash, cash equivalents, and accounts receivable associated with the Calder
Mine Business;

 
 
(b)
all minute books and corporate seals;

 
 
(c)
all personnel records and other records that Seller is required by law to retain
in its possession;

 
 
(d)
all claims for refund of Taxes and other governmental charges paid by Seller
prior to closing of whatever nature;

 
 
(e)
all rights in connection with and assets of the Employee Plans; and

 
 
(f)
all rights of Seller under this Agreement or any other Operative Document.

 
Section 2.03     Purchase Price. The aggregate purchase price for the Assets
shall be $2,500,000 (“Purchase Price”), payable to Seller as described in
Section 2.04.
 
Section 2.04     Payment of Purchase Price. Upon execution of this Agreement,
Purchaser shall deliver into the trust account of Ketchikan Title Agency, Inc.
(the address of which is 57 Main Street, Suite 209, Ketchikan, AK 99901) via
wire transfer the sum of $2,500,000. Said amount shall be disbursed by Ketchikan
Title Agency, Inc. as follows:
 
 
(a)
$1,000,000 shall be paid to the order of Sealaska via wire transfer upon receipt
by Ketchikan Title Agency, Inc. from Sealaska and Seacal of the following
documents:

 
 
(1)
an instrument in the form of Exhibit A attached to the Letter Agreement; and

 
 
(2)
both (A) the original Promissory Note and (B) a formal Request for Reconveyance
of the Deed of Trust.

 
Upon payment of $1,000,000 to Sealaska as aforesaid, Ketchikan Title Agency,
Inc. shall cancel the Promissory Note by marking the same “PAID IN FULL” and
shall deliver the cancelled Promissory Note and the Request for Reconveyance to
the trustee under the Deed of Trust, so that said trustee may proceed to
reconvey and release the Deed of Trust.
 

AGREEMENT—Page 8


 
 

--------------------------------------------------------------------------------

 
 
   (b)           $1,500,000 shall be paid to the order of Seller immediately
following
 
 
(1)
receipt from Sealaska of the documents described in Section 2.04(a)(1) and
2.04(a)(2) above,

 
 
(2)
completion of the Closing as described in Section 7.01 below, except that
(A) approval of the assignment of the Tidelands Lease need not have been
received yet from the State of Alaska Department of Natural Resources, (B) the
Permits (if any) need not have been transferred yet (see Section 5.02 below),
and (C) new certificates of title need not have been received yet in response to
the applications for the transfer of the Certificates of Title delivered at
Closing, and

 
 
(3)
confirmation that a policy of title insurance consistent in all respects with
the Preliminary Commitment for Title Insurance will be issued to Purchaser
(except that the rights of Prior Owners disclosed on the Preliminary Commitment
shall not appear as exceptions on the final policy of title insurance).

 
Ketchikan Title Agency, Inc. shall record the executed Warranty Deed received
from Seller pursuant to Section 7.01(a)(1) but (i) shall have no obligations
respecting the documents received from Seller pursuant to
Sections 7.01(a)(2)-7.01(a)(4) except to deliver the same to Purchaser and
(ii) shall have no obligations respecting the documents received from Purchaser
pursuant to Sections 7.01(b) except to deliver the same to Seller.
 
Section 2.05     Liabilities.
 
(a)      Assumed Liabilities. Purchaser shall assume all unsatisfied obligations
to clean up and remediate the Diesel Spills. Except for the liabilities and
obligations to be assumed by the Purchaser as set forth herein, the Purchaser
will not assume and will not be liable for any liabilities of the Seller, known
or unknown, contingent or absolute, accrued or other, and the Assets will be
free of all liabilities, obligations, liens, and encumbrances. Without limiting
the generality of the foregoing and except as otherwise provided above, the
Purchaser will not be responsible for any of the Retained Liabilities.


 
(b)     Retained Liabilities. Seller shall retain each and every liability of
Seller, other than those liabilities expressly assumed by Purchaser pursuant to
Section 2.05(a), arising out of or relating to the conduct of the Calder
Mine Business prior to the completion of Closing, including but not necessarily
limited to the following:
 
 
(i)
any liability arising out of or relating to mineral products of Seller sold
prior to the completion of Closing;

 

AGREEMENT—Page 9


 
 

--------------------------------------------------------------------------------

 

 
(ii)
any liability for Taxes, including (A) any Taxes arising out of or resulting
from Seller’s ownership of the Assets or Seller’s conduct of the Calder Mine
Business prior to the completion of Closing, (B) any Taxes arising out of or
resulting from the sale of the Assets pursuant to this Agreement (including
Taxes on any imputed interest income deemed to be received by Seller pursuant to
Section 2.04(c)), and (C) any deferred Taxes of any nature;

 
 
(iii)
any liability under the Employee Plans or relating to payroll, vacation, sick
leave, workers’ compensation, unemployment benefits, pension benefits, employee
stock option or profit-sharing plans, health care plans or benefits, or any
other employee plans or benefits of any kind for Seller’s employees or former
employees or both;

 
 
(iv)
any liability under any employment, severance, retention, or termination
agreement with any employee of Seller;

 
 
(v)
any liability arising out of or relating to any employee grievance whether or
not the affected employees are hired by Purchaser;

 
 
(vi)
any liability arising out of or relating to any Occupational Safety and Health
Laws or the WARN Act or the failure to satisfy, meet, or comply with any of the
same; and

 
 
(vii)
any liability of Seller under this Agreement or any other Operative Document.

 
Section 2.06     Allocation of Purchase Price. The Purchase Price shall be
allocated as follows:
 
 
(a)
$2,180,000 of the $2,500,000 to be paid at Closing pursuant to Section 2.04
shall be allocated to the purchase of the Personal Property;

 
 
(b)
$320,000 of the $2,500,000 to be paid at Closing pursuant to Section 2.04 shall
be allocated to the purchase of the Real Property.

 
After completion of the Closing, the Parties shall make consistent use of this
allocation for all Tax purposes and in all filings, declarations, and reports
with the Internal Revenue Service in respect thereof, including the reports
required to be filed under Section 1060 of the Code. Purchaser shall prepare and
deliver IRS Form 8594 to Seller within forty-five (45) days after the Closing
Date to be filed with the IRS, if said form is required to be filed. In any
proceeding related to the determination of any Tax, neither Purchaser nor Seller
shall contend or represent that such allocation is not a correct allocation.
 

AGREEMENT—Page 10


 
 

--------------------------------------------------------------------------------

 

ARTICLE 3
Representations and Warranties of Seller
 
Seller represents and warrants to Purchaser on the date of this Agreement and on
the Closing Date (unless a representation or warranty speaks as of a different
date) as follows:
 
Section 3.01     Organizational Status; Power and Authority. Seller is a
corporation duly organized, validly existing, and in good standing under the
laws of the State of Delaware and is authorized to transact business in the
State of Alaska. Seller has all the requisite corporate power and authority to
carry on its business as it is now being conducted and to own or lease and
operate its properties as, and in the places where, such business now is
conducted and where such properties now are owned or leased and operated. Seller
has all the requisite corporate power and authority to execute and deliver this
Agreement and the other Operative Documents. Seller has all the requisite
corporate power and authority to perform its obligations under this Agreement
and the other Operative Documents. The execution, delivery, and performance of
this Agreement and the other Operative Documents by Seller have been duly
authorized by all necessary corporate action on the part of Seller.
 
Section 3.02     Duly Executed. This Agreement has been duly executed and
delivered on behalf of Seller and constitutes, and, when executed and delivered
at the Closing in accordance with this Agreement, each of the other Operative
Documents shall constitute, a valid and binding obligation of Seller,
enforceable against Seller in accordance with its terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium, and other laws affecting
creditors’ rights generally and general principles of equity.
 
Section 3.03     No Breach, Etc. The execution, delivery and performance of this
Agreement and the other Operative Documents by Seller and the consummation by
Seller of the transactions contemplated hereby and thereby do not and will not
result in any conflict with or breach or violation of or default under Seller’s
articles of incorporation or bylaws.
 
Section 3.04     Litigation. Except as set forth in Appendix 3, there are no
actions, suits, proceedings, orders, investigations, or claims pending or, to
Seller’s Knowledge, threatened against the Seller or its property, at law or in
equity, or before or by any governmental department, commission, board, bureau,
agency, or instrumentality or, to Seller’s Knowledge, any governmental
investigations or inquiries; and, to the Knowledge of the Seller, there is no
basis for any of the foregoing.
 
Section 3.05     Changes, Etc. Since the date of execution of this Agreement,
(i) there has not been any damage, destruction, or loss (whether or not covered
by insurance) adversely affecting any of the Assets; and (ii) no event or
circumstance has occurred or condition has arisen that has had or is reasonably
likely to have a material adverse effect on Seller or any of the Assets.
 
Section 3.06     Title to Assets. Seller has good and marketable title to the
Real Property, free and clear of any Encumbrances other than Permitted
Encumbrances; provided, however, that all rights of Prior Owners in, to, under,
or respecting the Real Property must be eliminated at
 

AGREEMENT—Page 11


 
 

--------------------------------------------------------------------------------

 

Closing. Seller has good title to the Personal Property, free and clear of any
Encumbrances other than Permitted Encumbrances; provided, however, that all
rights of Prior Owners in, to, under, or respecting the Personal Property must
be eliminated at Closing; and provided, further, however, that (a) Seller makes
no representations or warranties respecting the good standing of any of the
Permits and (b) the disclaimer set forth in Section 9.02 below is incorporated
herein. Seller enjoys peaceful and undisturbed possession of the Assets. Except
for the Diesel Spills, Seller to its Knowledge has not violated and is not in
violation of any provision of any Permit.
 
Section 3.07     Inclusiveness of Assets. The Assets comprise all of the real
property or interests therein, buildings, structures, plants, processing
facilities, installed equipment, office trailers, office equipment, trailer
camps, furnishings, kitchen facilities, pipelines, electric power equipment and
facilities, telecommunications equipment and facilities, fuel tanks, waste
facilities, docks, mining equipment, crushers, conveyors, trucks, vans, hoppers,
trailers, all-terrain vehicles, fuel, tools, parts, supplies, drill core, rock
samples, data, maps, files, records, permits, authorizations, determinations,
approvals, licenses, exemptions, variances, orders, and other interests and
rights (whether choate or inchoate, known or unknown, contingent or
noncontingent) held or used by Seller as of the date of execution of this
Agreement for or in connection with its conduct of the Calder Mine Business.
 
Section 3.08     Certain Operational and Regulatory Matters.
 
(a)       To the Knowledge of Seller, the Assets are owned and operated, and the
Calder Mine Business has been conducted by Seller, except for the Diesel Spills,
in compliance with the provisions of the Permits and applicable Legal
Requirements.
 
(b)       The estimated cost of cleaning up and remediating the Diesel Spills,
as described in Appendix 3, is fair and reasonable.
 
Section 3.09      Brokers. No investment banker, financial advisor, broker, or
finder has acted for or on behalf of Seller or any Affiliate of Seller in
connection with this Agreement or the transactions contemplated by this
Agreement. No investment banker, financial advisor, broker, or finder is
entitled to any brokerage or finder’s fee, or to any commission, based in any
way on promises, covenants, agreements, arrangements, or understandings made by
or on behalf of Seller or any Affiliate of Seller for which Purchaser or Seller
has or will have any liabilities or obligations (contingent or otherwise).
 
ARTICLE 4
Representations and Warranties of Purchaser
 
Purchaser represents and warrants to Seller on the date of this Agreement and on
the Closing Date (unless a representation and warranty speaks as of a specified
date) as follows:
 
Section 4.01      Organizational Status; Power and Authority. Purchaser is a
general partnership, registered and authorized to transact business in the State
of Washington, of Bleeck Management, Inc., a corporation duly organized, validly
existing, and in good standing under the
 

AGREEMENT—Page 12


 
 

--------------------------------------------------------------------------------

 

laws of the State of Oregon and authorized to transact business (but not yet
registered) in Alaska, and Northwest Carbonates, Inc., a corporation duly
organized, validly existing, and in good standing under the laws of the State of
Delaware and authorized to transact business (but not yet registered) in
Alaska.  Bleeck Management, Inc. has all the requisite corporate and partnership
power and authority to execute and deliver this Agreement and the other
Operative Documents on behalf of Purchaser and to cause Purchaser to perform its
obligations under this Agreement and the other Operative Documents. The
execution, delivery, and performance of this Agreement and the other Operative
Documents by Bleeck Management, Inc.  on behalf of Purchaser have been duly
authorized by all necessary corporate action on the part of Bleeck Management,
Inc. and Northwest Carbonates, Inc. and all necessary partnership action by
Purchaser.
 
Section 4.02      Duly Executed. This Agreement has been duly executed and
delivered on behalf of Purchaser and constitutes, and, when and to the extent
executed and delivered at the Closing in accordance with this Agreement, each of
the other Operative Documents shall constitute, a valid and binding obligation
of Purchaser, enforceable against Purchaser in accordance with its terms,
subject to applicable bankruptcy, insolvency, reorganization, moratorium, and
other laws affecting creditors’ rights generally and general principles of
equity.
 
Section 4.03      Financial Arrangements of Purchaser. Purchaser will have at
the Closing adequate sources of funds to enable it to pay that portion of the
Purchase Price that will be due and owing hereunder at that time and to effect
the transactions contemplated hereby.
 
Section 4.04      Brokers. No investment banker, financial advisor, broker, or
finder has acted for or on behalf of Purchaser or any Affiliate of Purchaser in
connection with this Agreement or the transactions contemplated by this
Agreement. No investment banker, financial advisor, broker, or finder is
entitled to any brokerage or finder’s fee, or to any commission, based in any
way on promises, covenants, agreements, arrangements, or understandings made by
or on behalf of Purchaser or any Affiliate of Purchaser for which Purchaser or
Seller has or will have any liabilities or obligations (contingent or
otherwise).
 
Section 4.05      Due Diligence. Purchaser has completed to its satisfaction any
and all investigations or analyses that it wished to perform respecting the
Assets or Seller.
 
ARTICLE 5
Certain Covenants of the Parties
 
Section 5.01      Obligations of Seller Prior To Closing.
 
(a)        Maintenance of Assets. From the date of this Agreement and until the
Closing, except as is otherwise approved by Purchaser in writing (which approval
shall not be unreasonably withheld or delayed), Seller shall maintain (i) its
ownership of the Assets as represented in Article 3 and (ii) the Assets in their
present location and condition.
 
(b)        Access and Information. From the date of this Agreement and until the
Closing, except as is otherwise approved by Purchaser in writing (which approval
shall not be
 

AGREEMENT—Page 13


 
 

--------------------------------------------------------------------------------

 
 
unreasonably withheld or delayed), Seller shall give to Purchaser and its
officers, employees, agents, and representatives appropriate access, at all
reasonable times and at Purchaser’s expense, to the Assets, books, files,
records, and officers of Seller and its agents, including legal representatives
and accountants, as such relate to the Assets and the Calder Mine Business.
 
Section 5.02      Obligations of Parties Following Closing. From time to time
after the Closing Date, each Party shall execute and deliver such certificates,
agreements, conveyances, assignments, certificates of title, and other documents
and take such other actions as may reasonably be requested by the other Party in
order to consummate or implement the transactions contemplated by this
Agreement. Without limiting the generality of the foregoing, the Parties agree
that (a) Purchaser shall have primary responsibility for the preparation and
filing of all applications and related materials with any Governmental Authority
or other Person to obtain any and all approvals or consents required in
connection with the transfer of any of the Assets and (b) Seller shall cooperate
fully with Purchaser in Purchaser’s efforts to obtain any and all approvals or
consents required in connection with the transfer of the Assets. Except as
provided for herein below, Purchaser shall bear all of the out-of-pocket costs
and expenses (e.g., escrow fees, recording fees, title insurance premiums, or
filing fees imposed by any Governmental Authority) incurred by either Party in
connection with the transactions contemplated by this Agreement (including but
not limited to obtaining any and all approvals or consents required in
connection with the transfer of the Assets). Each Party shall be responsible for
its own attorneys' fees.
 
ARTICLE 6
Conditions Precedent
 
Section 6.01      Closing Conditions. The respective obligations set forth
herein of Purchaser and Seller to consummate the transactions contemplated
hereby shall be subject to the fulfillment, on or before the Closing Date, of
the conditions set forth in Section 6.02 (in the case of the obligations of
Purchaser) and of the conditions set forth in Section 6.03 (in the case of the
obligations of Seller). Any of the following conditions may be waived in whole
or in part by the Party whose obligation to perform at Closing is subject to
such condition.
 
Section 6.02      Conditions to Obligations of Purchaser.
 
(a)        Representations and Warranties of Seller. The representations and
warranties of Seller contained in Article 3 shall be accurate in all respects as
of the date hereof and as of the Closing Date. Seller shall have duly performed
and complied in all material respects with all covenants contained herein that
are required to be performed or complied with by it at or before the Closing.
 
(b)        Officer’s Certificate. Seller shall have delivered to Purchaser a
certificate, dated the Closing Date and signed by its Chief Executive
Officer  certifying, in form reasonably satisfactory to Purchaser and its
counsel that, to such officer’s best knowledge and belief, after due
inquiry, the conditions set forth in Section 6.02(a) have been fulfilled.
 

AGREEMENT—Page 14


 
 

--------------------------------------------------------------------------------

 

(c)        Actions at Closing. Seller shall have taken the actions to be taken
by Seller at the Closing pursuant to Section 7.01(a).
 
Section 6.03      Conditions to Obligations of Seller.
 
(a)        Representations and Warranties of Purchaser. The representations and
warranties of Purchaser contained in Article 4 shall be accurate in all respects
as of the date hereof and as of the Closing Date. Purchaser shall have duly
performed and complied in all material respects with all covenants contained
herein that are required to be performed or complied with by it at or before the
Closing.
 
(b)        Officer’s Certificate. Bleeck Management, Inc. on behalf of Purchaser
shall have delivered to Seller a certificate, dated the Closing Date and signed
by its President, certifying, in form reasonably satisfactory to Seller and its
counsel that, to such officer’s best knowledge and belief, after due
inquiry, the conditions set forth in Section 6.03(a) have been fulfilled.
 
(c)        Actions at Closing. Purchaser shall have taken the actions to be
taken by Purchaser at the Closing pursuant to Section 7.01(b).
 
ARTICLE 7
Closing
 
Section 7.01      Closing. The closing of the purchase and sale of the Assets
(the “Closing”) shall take place at the offices of Ketchikan Title Agency, Inc.
(the address of which is 57 Main Street, Suite 209, Ketchikan, AK 99901), on
December 21, 2010, unless another place and date is agreed to in writing by the
Parties. The Closing shall be effective for all purposes at 12:01 a.m., Alaska
Time, on the Closing Date.
 
 
(a)
At the Closing, the following events shall occur, each of which shall be deemed
to have occurred simultaneously with the other events: Seller shall transfer and
deliver to Purchaser the Assets by executing, acknowledging (where required),
and delivering the following:

 
 
(1)
a Warranty Deed in the form of Exhibit C, conveying to Purchaser all of the Real
Property other than the interest of Seller under Tidelands Lease ADL-106300;

 
 
(2)
an Assignment of Tidelands Lease ADL-106300 in the form of Exhibit D, conveying
and assigning to Purchaser the interest and contract rights of Seller under
Tidelands Lease ADL-106300;

 
 
(3)
a Bill of Sale, Assignment, and Assumption Agreement in the form of Exhibit E,
transferring and assigning to Purchaser all of the Personal Property except
(A) the rights of Seller under Tidelands Lease

 

AGREEMENT—Page 15


 
 

--------------------------------------------------------------------------------

 

 
ADL-106300 and (B) those items of Personal Property that may be transferred only
by transfer of Certificates of Title therefor;

 
 
(4)
applications for transfer of the Certificates of Title in the form of Exhibit F,
transferring to Purchaser all of those items of Personal Property that may be
transferred only by transfer of the Certificates of Title therefor.

 
As provided in Section 2.04 above, Ketchikan Title Agency, Inc. shall record the
executed Warranty Deed received from Seller pursuant to Section 7.01(a)(1) but
shall have no obligations respecting the documents received from Seller pursuant
to Sections 7.01(a)(2)-7.01(a)(4) except to deliver the same to Purchaser.
 
 
(b)
At the Closing Purchaser shall accept the transfer and delivery of the Warranty
Deed and shall instruct Ketchikan Title Agency, Inc. to record the same.

 
 
(c)
As soon as possible following the Closing, Purchaser shall execute and
acknowledge (where required) the following, and shall provide to Seller scanned
copies as so executed of the following:

 
 
(1)
an Assignment of Tidelands Lease ADL-106300 in the form of Exhibit D (accepting
the conveyance and assignment to Purchaser of the interest and contract rights
of Seller under Tidelands Lease ADL-106300 and agreeing to be bound by the
provisions of Tidelands Lease ADL-106300);

 
 
(2)
a Bill of Sale, Assignment, and Assumption Agreement in the form of Exhibit E,
accepting the transfer and assignment to Purchaser of all of the Personal
Property (except (A) Tidelands Lease ADL-106300 and (B) those items of Personal
Property that may be transferred only by transfer of Certificates of Title
therefor) and assuming the obligations and liabilities described therein; and

 
 
(3)
applications for transfer of the Certificates of Title in the form of Exhibit F,
accepting the transfer to Purchaser of those items of Personal Property that may
be transferred only by transfer of the Certificates of Title therefor.

 
Ketchikan Title Agency, Inc. shall have no obligations respecting the documents
to be executed by Purchaser pursuant to Section 7.01(b) above. Purchaser shall
be obligated to see to the filing with the appropriate Governmental Authority
the documents described in Section 7.01(b)(1) and the documents described in
7.01(b)(3) above.
 

AGREEMENT—Page 16


 
 

--------------------------------------------------------------------------------

 
 
ARTICLE 8
Termination Prior to Completion of Closing
 
Section 8.01     Generally. Subject to Section 8.02, this Agreement and the
transactions contemplated hereby may be terminated and abandoned at any time
prior to the Closing Date, as follows:
 
 
(a)
by mutual consent of Purchaser and Seller, upon such terms as they may agree; or

 
 
(b)
by Purchaser or Seller if (i) there has been a breach of any representation,
warranty, covenant, or agreement on the part of Seller (in the case of
termination by Purchaser) or on the part of Purchaser (in the case of
termination by Seller), which breach (A) will cause any of the conditions set
forth in Section 6.02 (in the case of termination by Purchaser) or Section 6.03
(in the case of termination by Seller) not to be satisfied, and (B) shall not
have been cured within 20 Business Days following receipt by the breaching party
of written notice of such breach from the other party; or (ii) any event shall
have occurred which makes it impossible for the conditions set forth in
Article 6 hereof to be satisfied, provided that any termination pursuant to this
clause (ii) shall not be effective until 20 Business Days after notice thereof
is delivered by the Party seeking to terminate to the other Party, and shall be
automatically rescinded if (1) such condition is solely for the benefit of the
Party receiving such notice and (2) such Party, prior to such 20th Business Day,
irrevocably waives satisfaction of such condition based on such event.

 
A Party shall not be allowed to exercise any right of termination pursuant to
Section 8.01 if the event giving rise to the termination right shall be due to
the willful failure of such Party seeking to terminate this Agreement to perform
or observe in any material respect any of the promises, covenants, or agreements
hereof to be performed or observed by such Party.
 
Section 8.02     Effect of Termination. If this Agreement is terminated as
permitted under Section 8.01, such termination shall be without liability of or
to any Party to this Agreement; provided, however, that (a) if such termination
shall result from the failure of Seller to fulfill a condition to the
performance of Purchaser, from the failure of Seller to perform a covenant of
this Agreement, or from a material breach by Seller, then Purchaser shall have
and may pursue against Seller any and all rights and remedies available at law
or in equity, including but not limited to specific performance, and (b) if such
termination shall result from the failure of Purchaser to fulfill a condition to
the performance of Seller, from the failure of Purchaser to perform a covenant
of this Agreement, or from a material breach by Purchaser, then Seller, as
liquidated damages for the same, shall be entitled to receive from Ketchikan
Title Agency, Inc. $100,000 of the $2,500,000 paid by Purchaser to Seller as
described in Section 2.04 above.
 

AGREEMENT—Page 17


 
 

--------------------------------------------------------------------------------

 

ARTICLE 9
Indemnification; Disclaimer
 
Section 9.01         Indemnification.
 
(a)           Indemnification of Purchaser by Seller. Except to the extent (if
at all) prohibited by law, Seller shall defend, indemnify, and save harmless
Purchaser or any representative thereof from and against any and all losses,
damages, liabilities (other than the Assumed Liabilities), expenses, claims, and
demands of whatsoever character, direct or indirect, of third parties arising
out of or in any way connected with (1) the ownership of, operation of, or
conduct of activities upon, with, or respecting the Assets prior to the Closing
Date or (2) any of the Retained Liabilities.
 
(b)           Indemnification of Seller by Purchaser. Except to the extent (if
at all) prohibited by law, Purchaser shall defend, indemnify, and save harmless
Seller or any representative thereof from and against any and all losses,
damages, liabilities (other than the Retained Liabilities), expenses, claims,
and demands of whatsoever character, direct or indirect, of third parties
arising out of or in any way connected with (1) any of the Assumed Liabilities
or  (2) the ownership of, operation of, or conduct of activities upon, with, or
respecting the Assets after the Closing Date.
 
Section 9.02        Disclaimer. Except as otherwise expressly provided in this
Agreement or in any other Operative Document, PURCHASER ACKNOWLEDGES THAT SELLER
HAS NOT MADE, AND SELLER HEREBY EXPRESSLY DISCLAIMS AND NEGATES, ANY
REPRESENTATION OR WARRANTY, EXPRESS OR IMPLIED, RELATING TO THE NATURE,
CONDITION, OR SUITABILITY OF ANY OF THE ASSETS FOR ANY PURPOSE, INCLUDING BUT
NOT LIMITED TO
 
(A)
ANY EXPRESS OR IMPLIED WARRANTY RESPECTING THE CHARACTER, CONDITION, OR QUALITY
OF ANY OF THE REAL PROPERTY OR THE QUANTITY OR QUALITY OF ANY MINERALS OR
MINERAL PRODUCTS THAT MIGHT BE FOUND THEREON, THEREIN, OR THEREUNDER OR THAT
MIGHT BE EXTRACTED THEREFROM,

 
(B)
ANY EXPRESS OR IMPLIED WARRANTY RESPECTING THE CHARACTER, CONDITION, OR QUALITY
OF ANY OF THE PERSONAL PROPERTY,

 
(C)
ANY EXPRESS OR IMPLIED WARRANTY RESPECTING THE EXISTENCE, SIZE, OR
PROFITABILITY—NOW OR IN THE FUTURE—OF ANY INTERNATIONAL, NATIONAL, OR REGIONAL
WHOLESALE OR RETAIL MARKET FOR CALCIUM CARBONATE, LIMESTONE, BUILDING STONE, OR
OTHER ROCK PRODUCTS,

 
(D)
ANY EXPRESS OR IMPLIED WARRANTY OF MERCHANTABILITY,

 

AGREEMENT—Page 18


 
 

--------------------------------------------------------------------------------

 

(E)
ANY EXPRESS OR IMPLIED WARRANTY OF FITNESS FOR A PARTICULAR PURPOSE,

 
(F)
ANY EXPRESS OR IMPLIED WARRANTY OF CONFORMITY TO MODELS OR SAMPLES OF MATERIALS,

 
(G)
ANY EXPRESS OR IMPLIED WARRANTY OF FREEDOM FROM DEFECTS, WHETHER KNOWN OR
UNKNOWN,

 
(H)
ANY EXPRESS OR IMPLIED WARRANTY RESPECTING (1) THE SUFFICIENCY OF ANY PERMIT, OR
THE PERMITS COLLECTIVELY, FOR THE CONDUCT OF THE CALDER MINE BUSINESS, (2) THE
STATUS OF ANY PERMIT, OR (3) THE TRANSFERABILITY OF ANY PERMIT, AND

 
(I)
ANY AND ALL IMPLIED WARRANTIES EXISTING UNDER APPLICABLE LAW NOW OR HEREAFTER IN
EFFECT,

 
IT BEING THE EXPRESS INTENTION OF PURCHASER AND SELLER THAT THE ASSETS SHALL BE
CONVEYED, TRANSFERRED, AND ASSIGNED TO PURCHASER “AS IS” AND “WHERE IS” AND IN
THEIR PRESENT CONDITION AND STATE OF REPAIR, AND PURCHASER REPRESENTS TO SELLER
THAT PURCHASER HAS MADE OR CAUSED TO BE MADE SUCH INQUIRIES, INVESTIGATIONS,
MARKET ANALYSES, AND INSPECTIONS WITH RESPECT TO THE ASSETS AS PURCHASER DEEMS
APPROPRIATE AND PURCHASER WILL ACCEPT THE ASSETS “AS IS” AND “WHERE IS” AND IN
THEIR PRESENT CONDITION AND STATE OF REPAIR.
 
ARTICLE 10
Default After Closing
 
Section 10.01       Default. If either Party fails to observe, keep, or perform
any provision of this Agreement required to be observed, kept, or performed by
such Party after Closing, then a Party aggrieved by such defaulting Party shall
have the following options:
 
 
(a)
The Party so aggrieved must notify the defaulting Party in writing that it is in
default and the defaulting Party shall have thirty (30) Business Days to cure
such default.

 
 
(b)
If the defaulting Party has been notified in writing and remains in default
beyond the thirty (30) Business Days, the aggrieved Party shall have the right
to pursue any remedy at law or in equity.

 
 
(c)
Notwithstanding any action which an aggrieved Party lawfully takes, the
defaulting Party shall be and remain liable for the full performance of all
obligations on its part to be performed under this Agreement.

 

AGREEMENT—Page 19


 
 

--------------------------------------------------------------------------------

 

ARTICLE 11
[INTENTIONALLY LEFT BLANK]
 
 
ARTICLE 12
Miscellaneous
 
Section 12.01 Entire Agreement. This Agreement supersedes any and all other
agreements, oral or written, among the Parties in respect of the subject matter
of this Agreement.
 
Section 12.02 Modification. This Agreement may be modified, amended, or
supplemented in any manner and at any time only by a written instrument executed
by Purchaser and Seller.
 
Section 12.03 Extension and Waiver. The Parties may, to the extent legally
allowed (a) extend the time for the performance of any of the obligations or
other acts of the other Parties; (b) waive any inaccuracies by the other Party
in the representations and warranties contained herein or in any document
delivered pursuant hereto; and (c) waive compliance by the other Party with any
of the promises, covenants, agreements, or conditions contained herein. Any
agreement on the part of a Party to any such extension or waiver shall be valid
only if set forth in a written instrument signed by the Party or Parties to be
bound thereby, but such extension, waiver, or failure to insist on strict
compliance with an obligation, covenant, agreement, or condition shall not
operate as a waiver of, or estoppel with respect to, any subsequent or other
failure. The failure of any Party to assert any of its rights hereunder shall
not constitute a waiver of such rights.
 
Section 12.04 Further Actions. From time to time after the Closing Date, each
Party shall execute and deliver such other certificates, agreements,
conveyances, assignments, certificates of title, and other documents and take
such other actions as may reasonably be requested by the other Party in order to
consummate or implement the transactions contemplated by this Agreement.
 
Section 12.05 Notices. Any and all notices or other communications required or
permitted under this Agreement shall be given in writing and delivered in person
or sent by United States certified mail, postage prepaid, return receipt
requested, by Express Mail, by FedEx, or by facsimile transmission to the
address of such Party set forth below.
 
If to Purchaser:
 
Columbia River Carbonates
Attention: Reed L. Sherar
P.O. Box 2350
300 North Pekin Road
Woodland, WA  98674
 
Telephone No.:
(360) 225-6505

 
Facsimile No.:
(360) 225-5082

 

AGREEMENT—Page 20


 
 

--------------------------------------------------------------------------------

 

    If to Seller:   
 
Select Resources Corporation, Inc.
Attention: James G. Bush, President
4550 California Avenue, Suite 600
Bakersfield, California  93309
 
Telephone No.:
(661) 864-0500

 
Facsimile No.:
(661) 864-0600

 
Any such notice shall be effective upon the day of receipt or, if faxed, on the
next Business Day. Any Party may, by notice so delivered, change its address for
notice purposes hereunder.
 
Section 12.06 Assignment. This Agreement and all of the provisions hereof shall
be binding upon and inure to the benefit of the Parties and their respective
successors and permitted assigns, but neither this Agreement nor any of the
rights, interests, or obligations hereunder shall be assigned, by operation of
law or otherwise, by any Party without the prior written consent of the other
Party; provided, however, (i) Purchaser may assign its right to purchase the
Assets to any Person that is an Affiliate of Purchaser but no such assignment
shall affect Purchaser’s obligations hereunder, (ii) in the event of any such
assignment by a Party by operation of law without the consent of the other Party
as required above, such other Party may consent to such assignment after it has
occurred and, in such event, this Agreement and all the provisions hereof shall
be binding upon the Person receiving such assignment by operation of law.
 
Section 12.07 No Third Party Beneficiaries. Nothing in this Agreement shall
entitle any third party (including but not limited to Sealaska) to any claim,
cause of action, remedy, or right of any kind, it being the intent of the
Parties that this Agreement shall not be construed as a third party beneficiary
contract.
 
Section 12.08 Counterparts. This Agreement may be executed in multiple
counterparts, all of which shall constitute one and the same instrument.
 
Section 12.09 Applicable Law. This Agreement shall be governed by and construed
in accordance with the domestic laws of the State of Alaska without giving
effect to any choice or conflict of law provision or rule (whether of the State
of Alaska or any other jurisdiction) that would cause the application of the
laws of any jurisdiction other than the State of Alaska.
 
Section 12.10 Survival. All representations, warranties, covenants, and
agreements made in this Agreement or in any exhibit, schedule, certificate, or
agreement delivered in accordance with this Agreement will survive any
investigation by or on behalf of any party, the execution and delivery of this
Agreement, and the consummation of the transactions contemplated by this
Agreement.
 
Section 12.11 Facsimile or Other Signatures. Facsimile or other forms of
electronically copied signed documents, and retransmission of any signed
facsimile or other forms of electronically copied signed documents, will be the
same as delivery of an original, except that the parties
 

AGREEMENT—Page 21


 
 

--------------------------------------------------------------------------------

 

acknowledge that the instruments to be delivered pursuant to Section 7.01 must
be originals and that Ketchikan Title Agency, Inc. must receive an original of
the Warranty Deed to be delivered pursuant to Section 7.01(a)(1) in order for
Closing to be completed. At the request of any party, the parties will confirm
any electronically copied or transmitted signature by signing an original
document.
 
IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed as of
the date first above written.
 
 
SELLER:
SELECT RESOURCES CORPORATION, INC.,

 
a Delaware corporation



By: /s/ Maston N.
Cunningham                                                                    
Name:  Maston N. Cunningham
Title:    Chief Executive Officer






 
PURCHASER:
COLUMBIA RIVER CARBONATES,

 
a general partnership, registered and authorized to transact business in the
State of Washington, of Bleeck Management, Inc., an Oregon corporation
authorized to transact business in Alaska, and Northwest Carbonates, Inc., a
Delaware corporation authorized to transact business in Alaska



By:           Bleeck Management, Inc.


By:  /s/ Joerg A.
Bleeck                                                         
Name:  Joerg A. Bleeck                                                          
Title:    President                                                         







AGREEMENT—Page 22


 
 

--------------------------------------------------------------------------------

 



STATE OF CALIFORNIA                           )

                                                                         ) ss.

COUNTY OF KERN                                      )



THIS CERTIFIES that on the 21st day of December, 2010, at Bakersfield,
California, the foregoing instrument was acknowledged before me by Maston N.
Cunningham, Chief Executive Officer of SELECT RESOURCES CORPORATION, INC., a
Delaware corporation, on behalf of said corporation.


GIVEN UNDER MY HAND and official seal the day and year last above written.
 
 
                                              ____________________________________________
                                              Notary Public in and for 
_________________________
                                              Residing
at ___________________________________
                                              My Commission
expires__________________________     
















STATE OF WASHINGTON                         )

 
) ss.

COUNTY OF COWLITZ                               )



THIS CERTIFIES that on the 21st day of December, 2010, at Woodland, Washington
the foregoing instrument was acknowledged before me by Joerg A. Bleeck,
President of BLEECK MANAGEMENT, INC., an Oregon corporation that is a general
partner in COLUMBIA RIVER CARBONATES, a general partnership, registered and
authorized to transact business in the State of Washington, on behalf of said
corporation acting on behalf of said general partnership.


GIVEN UNDER MY HAND and official seal the day and year last above written.
 
 
                                              __________________________________________
                                              Notary Public in and for
_______________________
                                              Residing at
_________________________________
                                              My Commission expires
_______________________





AGREEMENT—Page 23


 
 

--------------------------------------------------------------------------------

 



EXHIBIT A


Real Property






The following parcels of property situated in the Petersburg Recording District,
First Judicial District, State of Alaska:
 
PARCEL 1:
 
Those certain patented placer mining claims known as Log Cabin No. 1 (also known
as Marble Creek No. 1) and Marble Creek No. 7, being more particularly described
in that certain U.S. Mineral Certificate No. 81 [GLO No. 36664] from the United
States of America to Elmer F. Cassel dated June 2, 1903, and recorded on
December 21, 1903, in Ketchikan Recording District in Volume 1 of Mining Records
at Page 269, as follows: U.S. Mineral Survey 542;
 
PARCEL 2:
 
That certain patented placer mining claim known as Log Cabin No. 2, being more
particularly described in that certain U.S. Mineral Certificate No. 82 [GLO
No. 45969] from the United States of America to Alaska Marble Company dated
July 31, 1907, and recorded on May 18, 1908, in Ketchikan Recording District in
Volume "C" of Deeds at Page 733, as follows: U.S. Mineral Survey 701;
 
PARCEL 3:
 
That certain patented placer mining claim known as Prince of Wales No. 21, being
more particularly described in that certain U.S. Patent No. 706742 from the
United States of America to Alaska Marble Company dated September 15, 1919, and
recorded on May 30, 1920, in Ketchikan Recording District in Volume "I" of Deeds
at Page 9, as follows: U.S. Mineral Survey 1050;
 
PARCEL 4:
 
Those certain patented placer mining claims known as Prince of Wales Nos. 14,
15, 18, 19 and 20, being more particularly described in that certain U.S. Patent
No. 683720 from the United States of America to Alaska Marble Company dated
June 6, 1919, and recorded on May 30, 1920, in Ketchikan Recording District in
Volume "I" of Deeds at Page 3, as follows: U.S. Mineral Survey 1051;
 

EXHIBIT A—Page 1
 
 

--------------------------------------------------------------------------------

 

PARCELS 5A, 5B, 5C, 5D, 5E, 5F, 5G, 5H, and 5I:
 
TRACTS A, B, C, D, E, F, G, H, and I, Alaska State Land Survey No. 96-48
[ASLS 960048], within protracted Sections 2 and 3, Township 66 South, Range 77
East, Copper River Meridian, according to the plat thereof filed on
September 15, 2004, as Plat No. 2004-26, Ketchikan Recording District;
 
Together with all rights, titles, and interests appurtenant thereto or to any
part thereof (including but not limited to access rights and water rights).
 
 
**********

 
All of the foregoing enumerated parcels are situated generally within
Sections 1, 2, 3, 10, 11, and 12, Township 66 South, Range 77 East, Copper River
Meridian.
 


 

EXHIBIT A—Page 2
 
 

--------------------------------------------------------------------------------

 



EXHIBIT B


Personal Property






All of the following:
 
(1)
all of the Equipment, Fixtures, and Inventories.

 
(2)
all of the Information.

 
(3)
all of the Permits.

 
(4)
all rights to any and all proceeds of condemnation or inverse condemnation of
any of the Assets.

 
(5)
all rights to any and all insurance proceeds for any damage to or destruction or
loss of any of the Assets prior to Closing.

 
(6)
all claims of Sealaska Corporation or Seacal, LLC or Seller against third
parties relating to any of the Assets (whether choate or inchoate, known or
unknown, contingent or noncontingent).

 
 
**********

 
For purposes of this Exhibit B (describing the Personal Property), the following
terms have the following meanings:
 
"Assets" means the Real Property and the Personal Property.
 
"Calder Mine Business" means the business of owning and operating the Assets.
 
"Closing" means the date of execution of the instrument to which this Exhibit B
is attached.
 
"Equipment, Fixtures, and Inventories" means all buildings, structures, plants,
processing facilities, installed equipment, office trailers, office equipment,
trailer camps, furnishings, kitchen facilities, pipelines, electric power
equipment and facilities, telecommunications equipment and facilities, fuel
tanks, waste facilities, docks, mining equipment, crushers, conveyors, trucks,
vans, hoppers, trailers, all-terrain vehicles, and other items as are affixed to
or situated upon the Real Property or Tidelands Lease ADL-106300 at Closing (but
including wherever situated the items described on Schedule 1 attached to
Exhibit B), together with
 

EXHIBIT B—Page 1
 
 

--------------------------------------------------------------------------------

 

(1) all fuel, tools, and parts held by Seller for or in connection with any of
the foregoing, (2) all warranties (if any) and software licenses (if any)
respecting any of the foregoing, and (3) all extracted rock or rock products
that have been severed from the Real Property and that remain situated on the
Real Property or Tidelands Lease ADL-106300 or in storage at Craig Storage on
Prince of Wales Island at Closing.
 
"Information" means all of the drill core, rock samples, data, maps, files, and
records (whether in written, tabular, electronic, photographic, or other form
and wherever situated) relating to any or all of the following: the geology of
the Real Property or adjoining or nearby lands; the sampling, drilling, mapping,
or other analysis (whether of a geologic, chemical, metallurgical, physical,
engineering, environmental, or other nature or type) of the Real Property or
adjoining or nearby lands, or of samples obtained therefrom; identification or
calculation of reserves or resources; engineering associated with the Assets or
the Calder Mine Business; construction of improvements on the Real Property or
Tidelands Lease ADL-106300 or otherwise for or in connection with the Calder
Mine Business; acquisition and maintenance of title to the Real Property;
purchase, operation, maintenance, repair, and replacement of the Equipment,
Fixtures, and Inventories; acquisition of, and compliance or noncompliance with,
all Permits; the mining, processing, transport, shipping, marketing, and sale of
minerals or mineral products derived from the Real Property; and the conduct of
reclamation or remediation activities in connection with the Calder
Mine Business; excluding, however, (a) any and all emails sent or received by
Seller respecting the Assets or the Calder Mine Business and (b) any and all
confidential and proprietary reports of Seller respecting the Assets or the
Calder Mine Business.
 
"Permits" means any and all easements, permits, authorizations, determinations,
approvals, licenses, exemptions, variances, and orders that are currently in
effect and held by Seller in connection with the Assets or the Calder Mine
Business.
 
"Real Property" means the real property described in Exhibit A.
 
"Tidelands Lease ADL-106300" means that certain Tidelands Lease ADL-106300
effective June 1, 1999, and recorded on July 8, 1999, at Book 64, Pages 20-33,
Petersburg Recording District, as amended, or its equivalent.
 
 
[SCHEDULES AND ADDITIONAL EXHIBITS OMITTED]


 

EXHIBIT B—Page 2
 
 

--------------------------------------------------------------------------------

 